Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 1 of 47 PageID #: 1542




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

CHRISTINE VITELLO, on behalf of                   )
herself and others similarly situated,            )
                                                  )
     Plaintiff,                                   )
                                                  )   Case No. 4:18-cv-915
-vs-                                              )
                                                  )   JURY TRIAL DEMANDED
NATROL, LLC, a Delaware                           )
corporation,                                      )
                                                  )
                                                  )
     Defendant.                                   )

                          AMENDED CLASS ACTION COMPLAINT

         COMES NOW, Christine Vitello, individually and on behalf of others similarly situated,

by and through counsel, and pursuant to the Court’s Order [Dkt. #79] files this Amended Class

Action Complaint adding and editing membership information for Defendant in Paragraphs 4 &

5 below. For Plaintiff’s cause of action against Defendant, Plaintiff states as follows:


                                         INTRODUCTION


1.       This is a Missouri Merchandising Practices case, Chapter 407, et seq., and Unjust

         Enrichment claim against Natrol, LLC, which seeks to secure redress for unlawful

         merchandising practices and representations concerning its product Cognium, a dietary

         health supplement.

2.       Defendant’s product, Cognium allegedly improves memory and concentration for the

         consumer who ingests the product twice daily over a period of four (4) weeks, with

         Defendant advertising that nine (9) clinical studies support such claims when in fact two

         (2) of such clinical studies were retracted for fraud/fabrication and data manipulation.



                                                  1
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 2 of 47 PageID #: 1543




3.    Plaintiff seeks damages for herself and establishment of a Missouri Consumer Subclass

      and a Nationwide Class along with an order enjoining future unlawful activities and

      representations of Defendant concerning its product Cognium.

4.    Defendant Natrol, LLC is a limited liability company organized under the law of the

      State of Delaware. Natrol’s sole member is Aurobindo Pharma USA, Inc. Aurobindo

      Pharma USA, Inc. is a Delaware corporation with its principle place of business in New

      Jersey.

5.    Defendant Natrol, LLC is registered with the State of California and has its headquarters

      located at 21411 Prairie Street, Chatsworth, California 91311.

6.    Defendant offers its product Cognium to consumers throughout the United States, online

      and at various retail locations including Walgreens and Walmart.

                                     VENUE & JURISDICTION

7.    This Court has jurisdiction under 28 U.S.C. §1332, as Defendant is a resident of the State

      of California, and Plaintiff is a resident of the State of Missouri, and the amount in

      controversy exceeds the sum or value of $5,000,000 under the Class Action Fairness Act.

8.    Venue and personal jurisdiction in the Eastern District of Missouri are proper pursuant to

      28 U.S.C. §§ 1391 (a) and (b), because Defendants conducted business in this District

      and a substantial portion of the events that led to this cause of action occurred within this

      District.

9.    Defendant’s product Cognium is offered for sale throughout the St. Louis area, and the

      State of Missouri through its online sellers and retailers including Walgreens and

      Walmart.

10.   Plaintiff Christine Vittelo is a natural person who is a citizen and resident of the State of




                                                2
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 3 of 47 PageID #: 1544




      Missouri, who purchased Cognium at a Wal-Mart near her residence in June of 2017.



                                  FACTS
             THE NUTRACEUTICAL INDUSTRY-A MULTI BILLION DOLLAR
                          UNREGULATED BUSINESS:

11.   Defendant Natrol, LLC manufactures vitamins and supplements, otherwise known as

      “nutraceuticals” for a variety of uses, such as diet and weight management, sports

      nutrition, beauty, digestive health, immune support, eye health, sleep support, men’s

      health, women’s health- and brain health.

12.   Defendant Natrol, LLC distributes its products nationally through more than 54,000

      retailers across the United States, making its products available in health food stores,

      grocery stores and drug stores, and various online retailers, according to Defendant’s

      company profile on Bioportfolio (www.bioportfolio.com/corporate/company/489/Natro-

      Inc.html)

13.   The global market for Nutraceuticals was valued at approximately 383.06 Billion Dollars

      in 2016 and is expected to reach 561.38 Billion Dollars by 2022, according to a report

      published in December of 2017 (“Global Nutraceuticals Market-Growth, Trends and

      Forecasts (2017-2022)” see www.mordorintelligence.com/industry-reports).

14.   The consumer demand for cognitive enhancing supplements is expected to increase, as

      the Nutrition Business Journal placed the value of such supplements or nutraceuticals at

      just under 1 Billion Dollars in the United States in 2010, which grew to 1.2 Billion in

      2014. The expected growth of the market for cognitive enhancing supplements is

      expected to increase to almost 1.5 Billion Dollars by 2020. (“Cognitive Sup Sales

      Growing, Can Grow More” by Todd Runestead, Oct. 21, 2015




                                                3
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 4 of 47 PageID #: 1545




         www.newhope.com/supplements/cognitive-sup-sales-growth).

15.      In 2015, the New York Times reported on Congressional oversight and scrutiny of the

         nutraceutical industry, spearheaded by United States Senator Claire McCaskill of

         Missouri, who expressed concern over the representations made regarding various

         supplements, including those which claim to enhance memory, requesting information

         and documentation from 15 purveyors of nutraceuticals to be reviewed by the Special

         Committee on Aging (“Alzheimer’s Supplements Targeted by U.S. Senator” by Anahad

         O’Connor, June 19, 2015, New York Times –well.blogs.nytimes.com).1 (EXHIBIT 1,

         New York Times Article attached hereto, and incorporated by reference herein along

         with all exhibits identified below and herein)

16.      In that same New York Times article, Senator McCaskill stated that “concerns have been

         raised that the F.D.A.s current regulatory authorities lack a systematic approach to

         preventing adulterated, mislabeled and fraudulent products from entering the market.”

17.      On or about March 7, 2017, Defendant released its product Cognium for sale to the

         public.

                            I.       DEFENDANT’S REPRESENTATIONS-

                    A.       THE PACKAGING/ BOX OF NATROL COGNIUM

18.      Defendant’s product, Cognium is manufactured by Natrol, LLC, and is found inside a

         sealed box within which is a plastic bottle containing the product with additional

         information on a folded-up brochure pertaining to the alleged usefulness of the product.




1
  “People looking online for cures or treatment for Alzheimer’s disease and dementia are at their most desperate-
and it’s clear from what we’ve found that many of these products prey on that desperation,” said Senator McCaskill,
the top-ranking Democrat on the Senate Special Committee on Aging. “Right now, it’s like the wild west when it
comes to the production, marketing, distribution and sale of these products. I want to figure out why that is and what
we can do to better protect America’s seniors.”


                                                          4
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 5 of 47 PageID #: 1546




19.   The front of the box or packaging for Cognium shows “Brain Health” and immediately

      below it, the words “Natrol Cognium For A Sharper Mind”, and informs the consumer

      that it is “Clinically Proven to Improve Memory and Concentration”, and that it is

      “Stimulant Free” and “Results in 4 Weeks.”




20.   Defendant’s Natrol Cognium packaging on one side of the box states that it contains 60

      tablets, that are to be taken by the consumer twice each day, once in the morning and

      once in the evening, with the primary ingredient constituting 100 milligrams of CERA-Q

      Powder.




                                              5
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 6 of 47 PageID #: 1547




21.   On the other side of the Natrol Cognium packaging, the consumer finds the words

      “Proven Results” and below that is a graph that purports to show the consumer how

      effective the product is in “Improving Memory and Performance”, by showing a

      “Memory Recall Score” on the left hand side of the graph numbered from 0-20-40-60,

      while at the base of the graph, with memory recall without taking Cognium at number 20

      (the “Without Cognium” column) whereas when Cognium is taken the column hits 60

      and the additional claim of “90% Improvement”. Immediately below that graph are the

      words “After 21 days Statistically significant results”.




                                                6
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 7 of 47 PageID #: 1548




22.   Below the graph is a description of the results: “Memory Recall Efficiency score

      increased 90% when 100 mg of Cera-Q, the protein in Cognium, was taken twice per day

      for three weeks. Detailed Results can be found at: www.Cera-Q.com.” Reading further

      below that representation, is the claim “RESULTS IN 4 WEEKS” and further stating that

      “Nine clinical studies in adults, seniors and children showed statistically significant

      improvements in memory and cognition in 4 weeks or less when taken as directed.”

23.   Defendant represents and advertises on the back of the box or package that Natrol

      Cognium is alleged to contain and is “powered” by CERA-Q Powder, which is “a natural

      protein from silkwork cocoons. Its unique structure allows it to work with receptors in

      your brain to support brain health and cognition. It has been clinically proven effective in

      nine human studies.”




                                                7
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 8 of 47 PageID #: 1549




24.   On the back of the box or package, Defendant represents that its product “Energizes” and

      “Increases blood flow and nutrition to the brain’s centers for memory and cognition” and

      that it “Protects” and “Acts like an antioxidant for your brain, shielding it from free

      radical damage” while informing the consumer that “Cognium nourishes, energizes and

      protects your brain to keep your mind sharp and your memory strong.”

             B. THE PRODUCT CONTAINER/BOTTLE FOR NATROL COGNIUM

25.   The product container holding the tablets is labeled in three areas, and prominently on the

      front of the container are the words “BRAIN HEALTH”, “NATROL COGNIUM” “FOR

      A SHARPER MIND” and “Clinically Proven to Improve Memory and Concentration”




                                                8
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 9 of 47 PageID #: 1550




26.   On one side of the bottle/container are “Supplement Facts” that restate the contents of the

      product described on the packaging or box the container is sealed within, while the other

      side of the bottle states in bold lettering “Clinically Proven to Improve Memory and

      Concentration” and further states “Cognium energizes and protects your brain to keep

      your mind sharp and your memory strong. Cognium is powered by Cera-Q, a natural

      protein found in silkworm cocoons. Cera-Q has been proven effective in nine clinical

      studies on adults and children.” The consumer is also informed the product is “Safe and

      Stimulant Free” and provides the website address for www.CogniumMind.com.




                                               9
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 10 of 47 PageID #: 1551




                   C.     THE BROCHURE FOR NATROL COGNIUM

27.   Upon opening the packaging, the consumer finds on top of the container of tablets a

      brochure that is folded up, and when removed from the box are the words “BRAIN

      HEALTH”, “NATROL COGNIUM” “FOR A SHARPER MIND” (EXHIBIT 2-Front of

      Brochure).

28.   When the brochure is unfolded, it has statements about the product’s memory enhancing

      benefits, informing the consumer “Welcome to a Sharper Mind”, congratulating the

      consumer on their purchase and stating that the product is “Backed by a natural

      ingredient that has nine clinical studies showing statistically significant improvements in

      memory and cognition, cognium is the wise choice in brain health supplements.”

      Consumers are further advised to “Keep reading for . . . The science behind Cognium and

      how it works.” (EXHIBIT 2).

29.   Unfolded, the brochure is approximately 8 ½ by 11 inches, and on the front side

      prominently displays a coupon, along with “Tips and Resources” for consumers to follow




                                              10
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 11 of 47 PageID #: 1552




      for “caring” for their brain (EXHIBIT 2).

30.   On the side of the brochure without the coupon, the consumer is provided with “How

      Cognium Sharpens your Mind”. The reader is informed in bold, 30 point font that

      Cognium “ENERGIZES”, “PROTECTS” and the consumer is also provided with

      ‘BRAIN FACTS.” (EXHIBIT 3-Back of Brochure).

31.   One of the statements made by Defendant concerning how the product allegedly will

      “sharpen” a consumer’s mind, is found under the section labeled “THE SCIENCE”.

      Consumers reading are again reminded that:

             “The natural silk protein that powers Natrol Cognium has been
             extensively studied and proven effective. Nine human clinical
             studies showed statistically significant improvements in memory,
             concentration and other cognitive functions in both males and
             females ranging from children to seniors.”

      Defendant continues its representations of the “Science” in the next paragraph, claiming:

           “The majority of studies were randomized, double-blind, placebo-
           controlled studies and meet the highest level of evidence for claims
           support as stated by both the FDA and FTC. The studies were
           published in 11 peer-reviewed reports. A list of studies can be
           found on www.cera-q.com.”
      (EXHIBIT 3).

32.   Defendant’s brochure also provides the consumer with “FAQs” concerning the product,

      informing the consumer that Cognium is “powered” by Cera-Q, which is purported to be

      a silk protein found in silkworm cocoons making it “particularly effective” in support of

      the brain (EXHIBIT 3).

33.   Next, Defendant’s brochure addresses another question for the consumer-“Is Cognium

      Safe?” Defendant informs the consumer that: “Cognium is safe, natural and stimulant

      free. Silk proteins, like the one in Cognium, have been safely used in Eastern medicine

      for hundreds of years. In the early 2000s, a team of PhD researchers in South Korea



                                              11
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 12 of 47 PageID #: 1553




      actively studied these proteins, which led to the discovery of Cera-Q and its connection to

      brain health.” (EXHIBIT 3).

34.   After informing the reader that the product is “safe”, the next question asked and

      answered by the Defendant concerning its product is -“Is there scientific proof that

      Cognium Works?” Defendant answers: “Nine human clinical studies on Cera-Q showed

      statistically significant improvements in memory and cognition in adults and children.

      The results can be found on www.cera-q.com. (EXHIBIT 3).

35.   Defendant’s brochure also addresses questions concerning when a consumer should “see

      results”, claiming that “Results were seen within 3-4 weeks when taken as directed.

      Every individual is different so results may vary from person to person.” (EXHIBIT 3).

36.   Defendant’s brochure advises consumers that if they want more information about

      Cognium, they can visit www.CogniumMind.com.

                  D.      Defendant’s website www.CogniumMind .com

37.   Consumers are encouraged to review Defendant’s website www.CogniumMind.com for

      additional information about Natrol Cognium, and such website is identified on the

      packaging/box, container/bottle, and the brochure. (EXHIBIT 3; Complaint Pages 7 & 9).

38.   When the product was initially released and for a period of months thereafter, when

      clicking on the website, the consumer was presented with a webpage that announced

      “STAY SHARP”, and informed that “Caring for your mind is now a no brainer. Natrol

      Cognium energizes and protects your brain to keep your mind sharp and your memory

      strong. The only brain health supplement with an ingredient that’s backed by 9 human

      clinical trials, Cognium is the smart choice in brain health.” (EXHIBIT 4-Original

      Webpage www.CogniumMind.com “Stay Sharp”).




                                              12
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 13 of 47 PageID #: 1554




39.   On that very same webpage, the consumer is also informed that the product has

      “Clinically Proven Results”, and that “In nine human clinical studies, Cognium’s unique

      silk protein has shown statistically significant cognitive improvements in adults, seniors

      and children in as little as weeks when taken as directed. Learn More.” (EXHIBIT 4).

40.   Defendant’s tout the product is “Safe and Effective”, again pointing out to the consumer

      that “. . . Cognium has been proven safe and effective in nine human clinical trials.”

      (EXHIBIT 4).

41.   However, as of the date of filing of this Class Action Complaint, the

      www.CogniumMind.com website has been altered substantially by Defendant sometime

      after June 15, 2017. Now, the words “nine human clinical trials” have been removed.

      Instead the website uses the phrase “human clinical trials.” In addition, Defendant no

      longer makes any reference to human clinical trials for supporting its claim that the

      product is “Safe & Effective”. Defendant also provides a link to the “Natrol Cognium

      Clinical Studies” at the bottom of the web page, under “Additional Tips &

      Tools”(EXHIBIT 5-Revised Webpage www.CogniumMind.com “Stay Sharp”).

42.   Another example of the revisions to Defendant’s website includes the omission of what

      was once touted as its claim of a “Brain Health Protein”, where the consumer was

      informed that “Caring for your mind is now a now brainer. Natrol Cognium energizes

      and protects your brain to keep your mind sharp and your memory strong. The only brain

      health supplement with an ingredient that’s backed by 9 human clinical trials, Cognium is

      the smart choice in brain health.” This same page touted the same 9 human clinical trials

      as its representations for the product’s “Clinically Proven Results” and reinforcing to

      consumers that the product is “Safe and Effective” (EXHIBIT 6-Original Webpage,




                                              13
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 14 of 47 PageID #: 1555




      www.CogniumMind.com “Brain Health Protein”).

43.   Now, the current website lacks that particular page, and instead each and every page

      shows the words “human trials”, instead of “9 human clinical trials”. On the “Stay Sharp”

      web page, consumers are encouraged to click on the “Learn More” and are directed to a

      webpage which depicts the product in its package, and claims that its product is “A

      breakthrough in brain health, Natrol Cognium is powered by a unique ingredient backed

      by human clinical studies that show statistically significant improvements in memory and

      cognition in as little as four weeks.” Consumers can then click on a link directing them

      to “Find a Retailer” and “View Coupon” (EXHIBIT 7-Revised webpage

      www.CogniumMind.com “Product Descrpition/FAQS”).

44.   On that same revised webpage consumers are presented with a “Product Description”

      which represents that the product is “backed by human clinical studies that show

      statistically significant improvements in memory and cognition in as little as four weeks.

      Results have been published in respected, peer reviewed journals. Cognium is safe,

      natural and stimulant free.” Defendant further claims that its product has “#1 most

      clinically studied ingredient-human clinical studies” (EXHIBIT 7).

45.   Consumers are presented with “FAQs” which are geared toward answering questions

      consumers may have about the product and relying again on the “human clinical studies”,

      again defining what Cognium is, when it should be ingested, when results will be seen.

      In answer to the question “Is Cognium Safe”, the consumer is informed:

           A: Cognium is safe, natural and stimulant-free. Silk proteins, like
           the one in Cognium, have been safely used in Eastern medicine for
           hundreds of years. In the early 2000s, a team of PhD researchers in
           South Korea actively studied these proteins, which led to the
           discovery of Cera-Q and its connection to brain health.”
      (EXHIBIT 7).



                                              14
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 15 of 47 PageID #: 1556




46.   Defendant, anticipating that consumers will question whether or not the product actually

      works, provides an answer to the question on its revised webpage: “Is there scientific

      proof that Cognium works? A: Human clinical studies on Cera-Q showed statistically

      significant improvements in memory and cognition of in adults and children.” (EXHIBIT

      7).

47.   On each revised web page, the consumer can click on “Product by Ingredient” located at

      the top of each page, and when clicking on “Cognium” are presented with a web page

      titled “COGNIUM”, representing that it is “an ingredient that’s clinically proven to

      improve memory and concentration”, further claiming that the product is a “breakthrough

      in brain health” and “is powered by a unique ingredient backed by human clinical studies

      that show statistically significant improvements in memory and cognition in as little as

      four weeks.” At the bottom of the page is link to “Natrol Cognium Clinical Studies”

      under “Additional Tips & Tools” (EXHIBIT 8-Product by Ingredient

      www.CogniumMind.com).

48.   On each web page, the consumer can click on “Product by Health Benefit” located at the

      top of each page, and when clicking on “Brain Health”, the consumer is directed to the

      web page with the words “STAY SHARP” (EXHIBIT 5).

49.   On each web page described above, consumers have the opportunity to click on a link for

      “Natrol Cognium Clinical Studies”, located at the bottom of each web page under

      “Additional Tips & Tools”. Clicking on “Health Tips & Tools” at the top of each page

      brings you to another webpage with articles for the consumer to review, including one

      titled “Brain Health- Natrol Cognium Clinical Studies”. Defendant has made substantive

      changes to its website since it began marketing Cognium, removing numerous




                                              15
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 16 of 47 PageID #: 1557




      representations concerning the clinical studies before the filing of this Complaint.

50.   Prior to March 2018, on the page titled “NATROL COGNIUM CLINICAL STUDIES”,

      the consumer views a photograph of three women smiling, playing a game of cards at a

      table, immediately below which is the bar graph previously depicted on the side of the

      packaging of the product described above, and again directing the consumer that

      “Detailed results can be found at: www.Cera-Q.com”. Next to the bar graph, the

      consumer is informed:

             Natrol Cognium features a silk protein hydrolysate that has been
             extensively studied and proven effective. The majority of studies
             were randomized, double-blind, placebo-controlled studies that
             meet the highest level of evidence for claims support as stated by
             both the FDA and FTC. The studies were published in 9 respected
             peer-reviewed journals that can be found below. In these clinical
             studies, the silk protein in Cognium is referred to as either Brain
             Factor-7 or BF-7.

      Immediately below this text, the consumer views “Cognium Clinical Studies”, numbering

      one (1) through nine (9), with clinical study numbered 7 being a “Combined Report” of

      three studies. Next to each number are the names of the researchers allegedly involved in

      the study, along with the name of the study, and the name and/or abbreviation of the

      publication or journal which published the study, along with the year and pages where the

      study is located for review (EXHIBIT 9- Original Citation-“Natrol Cognium Clinical

      Studies”).

51.   None of the nine (9) “Cognium Clinical Studies” provided a link to the actual text of the

      published study (EXHIBIT 9).

52.   Part of the Combined Report described above in Cognium Clinical Study #7, titled

      “Neuroprotection and Enhancement of Learning and Memory by BF-7”, published in

      2005 was retracted by the publisher of such study, the Journal of Health Science on



                                               16
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 17 of 47 PageID #: 1558




      September 15, 2009, at the request of the researchers involved in the study. The Authors’

      Comments are as follows:

              We deeply regret that part of the experimental data we previously
              published in the Korean Journal of Physiology and Pharmacology,
              8, 173-179, August (2004) was included in the above mentioned
              article by mistake.

              Therefore, we would like to withdraw this article written by Dao
              Kyong Kim, Yong Koo Kang, Moo Yeol Lee, Kwang-Gill Lee,
              Joo-Hong Yeo, Won Bok Less, Yong Sik Kim, and Sung Su Kim
              from the Journal of Health Science.

      (EXHIBIT 10-Retraction –Data Manipulation Natrol Cognium Clinical Study # 7). The

      data “previously published” refers to Clinical Study # 3 (EXHIBIT 9).

53.   Natrol Cognium Clinical Study #8, titled “Memory Enhancing Effects of Silk Fibroin

      Derived Peptides in Scopolamine Treated Mice”, published by the Journal of

      Microbiology and Biotechnology in 2013 was retracted for:

              Misconduct of the authors (data fabrication and falsification).
              JMB as the publisher regrets for any inconvenience caused by the
              retraction.

      (EXHIBIT 9; EXHIBIT 11 Retraction Fabrication/Falsification; EXHIBIT 12- Retracted

      Article).

54.   The Journal of Microbiology and Biotechnology defines “Fabrication” as “The creation

      of false information about non-existent data or findings.” Whereas, “Falsification” is

      defined as “The artificial manipulation of research materials, equipment, and processes;

      and/or the modification or deletion of data resulting in distorted research or research

      results.” (EXHIBIT 13- Research Misconduct Policy, Journal of Microbiology and

      Biotechnology).

55.   None of Defendant’s advertising, packaging, containers, brochures or website inform




                                               17
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 18 of 47 PageID #: 1559




      consumers that two of the nine Natrol Cognium Clinical Studies were retracted, and the

      reasons for such retraction.

56.   None of Defendant’s advertising informs the consumer that two (2) of the clinical studies

      were retracted, and that one such clinical study retracted was part of a “Combined

      Report” involving two (2) other studies.

57.   As of early March 2018 Defendant’s webpage only showed eight (8) Cognium Clinical

      Studies- not nine (9), with the two primary clinical studies that were retracted identified

      above removed from the webpage. The identity of the researchers is also omitted from

      the citation. (Compare EXHIBIT 9 with EXHIBIT 14 -Revised Citation Natrol Cognium

      Clinical Studies).

58.   The remaining Cognium Clinical Studies that were not subject to retraction involve the

      same researchers that participated in the retracted studies, and many of the remaining

      studies directly cite, or rely upon the retracted studies for the alleged results showing

      Cognium is statistically significant and/or “clinically proven”.

59.   One of the studies that was not withdrawn from Defendant’s website is Clinical Study #1,

      titled “Brain Factor-7 Extracted from Bombyx mori Enhances Cognition and Attention in

      Normal Children” (EXHIBIT 9; EXHIBIT 14).

60.   Robert Speth, another researcher who reviewed Cognium Clinical Study #1 concerning

      Defendant’s advertisement of “proven results, improving memory & performance”

      concluded that

             “Upon reviewing this paper, I find the results to be suspect and not
             supportive of the claims that the active ingredient in Natrol
             Cognium significantly enhances cognitive performance”

      Speth opined further that “it is difficult to believe that a 1.7% improvement would be




                                               18
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 19 of 47 PageID #: 1560




      statistically significant or clinically meaningful”, concluding that “this report does not

      support the advertising claims that Natrol Cognium is clinically shown to improve

      cognitive performance.” (EXHIBITS 15-Review of Robert Speth for NCBI dated July 10,

      2017; 9; 14).

61.   Cognium Clinical Study #1- “Brain Factor-7 Extracted from Bombyx mori Enhances

      Cognition and Attention in Normal Children” is linked to the webpage and involves

      Sung-Su Kim, one of the researchers involved in the study retracted for data

      manipulation. In addition, this particular Clinical Study cites directly to the retracted

      study at Reference # 23 on page 647, “Neuroprotection and enhancement of learning

      and memory by BF-7”, and is cited liberally throughout Clinical Study #1:

      In the Introduction, at pages 643 and 644-

             Recently, it has been reported that brain factor-7 (BF-7), a natural
             extract from Bombyx mori, exerts significant improvement on
             cognitive and protective functions of the nervous system. 19-25
             -------------------------

             It has been suggested that BF-7 improves memory function of
             normal and demented persons and protects SK-N-SH human
             neuroblastoma cells from reactive oxidative stress. 22, 23

      In the Discussion, at page 646:

             Many previous reports indicate that BF-7 enhances learning and
             memory and attention in juveniles and normal adults. 23, 24

      (EXHIBIT 16, Clinical Study #1 see highlighted text; EXHIBITS 10, 9, 14).

62.   Cognium Clinical Study #1 was accepted for publication on February 12, 2009, and

      Sung-Su Kim’s study “Neuroprotection and enhancement of learning and memory by

      BF-7” was retracted on September 15, 2009. However, Sung-Su Kim, the researcher

      involved in both the retracted study, and Revised Cognium Clinical Study #1 failed to




                                               19
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 20 of 47 PageID #: 1561




      notify the Journal of Medicinal Food that the research he cited was retracted for data

      manipulation. (EXHIBIT 16, p. 643 see highlighted text; EXHIBITS 10, 9, 14).

63.   Cognium Clinical Study #4-“Milk Containing BF-7 Enhances the learning and memory,

      attention, and mathematical ability of normal persons”, directly references the retracted

      study as noted under the References section at numbers 8, p. 281 author DK Kim, 2005

      (EXHIBIT 17-Clinical Study #4, see highlighted text), which was retracted for

      manipulation of data-including data from another study (EXHIBIT 10). The Reference is

      used in the following manner in the Introduction of the study:

             Many lines of evidence, including those from controlled clinical
             studies, suggest that BF-7, a natural extract from Bombyx mori,
             can significantly improve learning and memory in normal persons
             and can enhance the function of the nervous system (Chae et al.,
             2004; Kim et al, 2005; Lee et al., 2004a) -p. 278.

             It has also been suggested that BF-7 can improve the memory
             function of demented persons and can protect human
             neuroblastoma cells from reactive oxidative stress (Kim et al.,
             2005; Lee et all., 2004a) - p. 278.

      Defendant has failed to provide information on its website that such study was supported

      with another retracted study.

64.   Cognium Clinical Study #7 references two (2) clinical studies- as a “Combined Report”-

      “The Improvement of learning and memory ability of normal persons by BF-7” and “The

      effect of BF-7 on the ischemia-induced learning and memory deficits”. These were

      originally part of a “Combined Report” of three studies, or Clinical Study #7 that was

      retracted (EXHIBITS 14, 9 & 10), involving the same researchers involved in the

      retracted studies, and Defendant makes no reference on its current website that such two

      studies were directly linked with another study that was retracted, or that the two studies

      in question were part of a “Combined Report” and are now identified separately.



                                               20
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 21 of 47 PageID #: 1562




65.   Sometime again in March of 2018, Defendant again altered its webpage concerning the

      Cognium Clinical Studies, reducing the number from eight (8) to five (5), omitting the

      retracted studies discussed above, and separating the “Combined Report” into separate

      study listings. (EXHIBIT 18-Revised Cognium Clinical Studies; compare to EXHIBIT

      14 and EXHIBIT 9).

66.   At some time after reducing the Cognium Clinical Studies to five (5), the Defendant then

      changed its website to identify only four (4) Cognium Clinical Studies, removing the

      names of the authors of the studies from the website (EXHIBIT 19-Revised Cognium

      Clinical Studies).

                  E.       Defendant’s Website link to - www.cera-q.com.

67.   On one side of the packaging/box which houses the pill container, directly below the bar

      graph showing the consumer that Cognium increases your memory score by 90%,

      consumers are informed that “Detailed results can be found at: www.Cera-Q.com.”

68.   Entering the webpage, the consumer finds various links for “How It Works”, “Products &

      Applications”, “Clinical Studies”, and “FAQS”, while informing the reader “Stay Sharp”

      with additional links provided. At the bottom of the page in large font, the following

      language is found:

             CERA-Q IS BACKED BY 9 HUMAN CLINICAL TRIALS
             DEMONSTRATING SIGNIFICANT COGNITIVE
             IMPROVEMENTS ACROSS A WIDE RANGE OF AGES IN
             JUST 3 TO 4 WEEKS. CLICK TO LEARN MORE ABOUT
             THESE CLINICALLY DEMONSTRATED RESULTS.

      (EXHIBIT 20, Cera-Q Web page “Stay Sharp-Function, Focus Freedom).

69.   Clicking on the “Learn More” link found directly to the left of the

      representation noted above in EXHIBIT 20, the consumer is faced with a




                                              21
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 22 of 47 PageID #: 1563




      web page titled “Clinical Studies”, which again touts the existence of

      clinical data:

              Comprising bioactive peptides with a unique amino acid profile,
              Cera-Q is backed by 9 published human clinical trials and in vitro
              data, all of which demonstrate Cera-Q’s support of memory,
              learning, and general cognitive function across a wide range of
              ages, from children to the elderly. These studies show significant
              results in 3-4 week trials, demonstrating that Cera-Q is a powerful
              natural solution to help improve brain health at every age.

      (EXHIBIT 21-Cera-Q Webpage link “Clinical Studies”). On that same webpage “Clinical

      Studies”, are found a variety of bar graphs purporting to depict the results of these nine

      clinical studies, along with photographs that show adults and children concentrating on

      various tasks.

70.   At the bottom of the Cera-Q webpage is the link “Key Published Research” which

      purportedly supports the representations made on the webpage, and when the link is

      clicked the consumer views eight (8) “published studies”, despite the representation on

      that same page that there are “nine published human clinical trials” (EXHIBIT 21).

71.   Reviewing the “Key Published Research” shows that the clinical study that was retracted

      for fraud-“Memory Enhancing Effects of Silk Fibroin Derived Peptides in Scopolamine

      Treated Mice” -is referenced as supporting Defendant’s representations as study #2

      (EXHIBIT 11, 21).

72.   Further review of the “Key Published Research” shows that the clinical study that formed

      the basis for one of the retracted studies is referenced as study #1, “The Role of BF-7 on

      Neuroprotection and Enhancement of Cognitive Function”, which was the underlying

      basis for the retraction of the study titled “Neuroprotection and Enhancement of Learning

      and Memory by BF-7” (EXHIBIT 10, 21).




                                               22
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 23 of 47 PageID #: 1564




73.   Clinical Study #1 is referenced or repeated again as Study # 7 in the “Key Published

      Research” (EXHIBIT 21).

74.   Here, on the Key Published Research, the “Combined Report” found in Cognium Clinical

      Studies is not referenced, and instead the other two studies that were combined with the

      retracted report are referenced independently, as Study # 4 “The Effect of BF-7 on the

      Ischemia-induced Learning and Memory Deficits” and Study #8 “The Improvement of

      Learning and Memory Ability of Normal Persons by BF-7” (EXHIBIT 21; Compare to

      EXHIBIT 9, Cognium Clinical Studies).

75.   Defendant represents that “Cera –Q is backed by 9 published human clinical trials”, when

      in fact the Key Published Research reveals: a) one study retracted for fraud, b) two other

      studies that are part of a “Combined Report” that was also retracted, and c) one study that

      was referenced twice which was the basis for retracting the “Combined Report”, leaving

      at most four (4) studies that were not subject to retraction. (EXHIBITS 21, 11, 9, 10).

76.   When the consumer clicks on the link for “FAQS”, the page appears offering the question

      “Is Cera-Q Beneficial for All Ages?” and defendant again makes representations

      concerning the number of clinical studies:

             The published research on Cera-Q demonstrates safety and
             efficacy across a full range of ages in normal, healthy people
             representative of the general population. Children, high school and
             college students, adults from 13-70 years old, and seniors over 70
             years old were studied in nine separate studies. They were given
             standardized and scientifically accepted tests to measure benefits
             and changes for different kinds of shorty-term memory, learning
             skills, and complex tasks, measures typically used in IQ tests.
             Significant improvements were demonstrated at both intake levels
             (200 and 400 mg daily in two divided doses) in just three to four
             weeks- a short time for seeing results.

      (EXHIBIT 22- Cera-Q “FAQS”)(Emphasis added).




                                              23
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 24 of 47 PageID #: 1565




                 F.      Defendant’s Press Releases concerning Cognium

77.   On or about March 7, 2017, Defendant released its product Cognium for sale to the

      public, and in a press release alleged that “Natrol Cognium is the only brain health

      supplement with a proven nutrient backed by 9 clinical trials that show statistically

      significant improvements in memory and cognition in four weeks or less” (EXHIBIT 23-

      p. 2, “Natrol, LLC Announces Breakthrough Cognitive Health supplement Cognium at

      Expo West 2017”(March 7, 2017).

78.   In that same press release, Defendant’s representative, David Hilton, director for

      Research and Development for Natrol, LLC stated that “We’re especially proud of the

      research and clinical studies that support that the ingredients in Cognium can improve

      cognitive health” (EXHIBIT 23, p. 3).

79.   On June 12, 2017 Defendant released another press release, titled “Natrol LLC Introduces

      Natrol Cognium, A Breakthrough Brain Health Supplement” touting that the product was

      “Backed by nine human clinical trials, Natrol Cognium Improves Memory and

      Cognition” (EXHIBIT 24, p. 1, Business Wire).

80.   In the press release from June 12, 2017, Defendant claims “This breakthrough product is

      specifically formulated to keep your mind sharp and your memory strong. Backed by

      nine human clinical studies, the active ingredient in Natrol Cognium has shown

      statistically significant improvements in memory and cognition in as little as four weeks.”

      (EXHIBIT 24, p. 2).

81.   Defendant’s CEO, Tom Zimmerman stated in the press release dated June 12, 2017 that

      “From forgetting names of friends or colleagues to struggling for a word, we all have

      those moments where we could use something to keep our memory strong and our minds




                                              24
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 25 of 47 PageID #: 1566




      sharp. People can use Natrol Cognium to proactively manage and own their everyday

      health and help them face real issues they’re dealing with in their busy lifestyles as they

      age.” (EXHIBIT 24, p. 3).

82.   In an internet posting from June 29, 2017, Defendant’s marketing team discussed its

      marketing approach to Natrol Cognium claiming that “The active ingredient in the

      product itself is tested in nine human clinical trials, and this is the key component of our

      messaging to ensure that our target feels that the product is credible and proven”,

      according to Tori Young, Phelps VP of Strategy (EXHIBIT 25- “Pharma Marketing:

      Natrol Promotes Staying Sharp, Not Young” by Sheila Shayon).

83.   Ms. Shayon’s posting of June 29, 2017 also reiterates the claims of Defendant that

      “Cognium is backed by 9 human clinical studies that show statistically significant

      improvements in memory and cognition in as little as four weeks. Results have been

      published in respected, peer-reviewed journals.” (EXHIBIT 25).

84.   Defendant’s Senior Manager for Brand Innovation, Michelle Baron claims that

      “Cognium has been show to be safe and effective in a wide variety of age groups. While

      our advertising is targeted towards the senior population, adults of all ages will benefit. It

      is something that should be taken daily and it has a cumulative effect over time.”

      (EXHIBIT 25).

85.   Defendant’s representative, Ms. Baron goes on to state that “With Cognium, as with any

      product we bring to market, we need to make sure that our benefits and claims are

      truthful and not misleading. That’s not only to comply with FTC guidelines, but also

      consistent with ethical and responsible business management.” (EXHIBIT 25)

86.   Ms. Baron went further, and stated that:




                                                 25
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 26 of 47 PageID #: 1567




      For Cognium, we specifically selected an ingredient that had nine human clinical studies
      that showed statistically significant improvements in memory and other cognitive
      functions. The clinicals were high quality studies, with the bulk being randomized,
      placebo-controlled, double blind studies- high quality studies- that used scientifically
      accepted measures and tests for cognitive performance and that were published in
      respected peer-reviewed journals. Additionally, we formulated Cognium to ensure we
      used a clinical dose and our usage instructions mirror those used in the clinical studies.
      Our claims and are product are consistent with what was used and what was shown in the
      studies.”

      (EXHIBIT 25).

                                    CAUSE OF ACTION
                                       COUNT 1.

 I. Violation of the MISSOURI MERCHANDISING PRACTICES ACT (“MMPA”)

87.   Plaintiff Vitello incorporates the aforementioned allegations set forth above in paragraphs

      1 through 86 as if directly reproduced herein.

88.   Plaintiff Vitello purchased Cognium in June of 2017 from a Wal-Mart near her residence

      at the price of $19.97.

89.   Plaintiff Vitello’s purchase of Cognium constitutes “merchandise” as defined under

      §407.010 of the Missouri Merchandising Practices Act.

90.   Plaintiff Vitello took the Cognium according to the directions on the packaging/box, and

      bottle, and read the information on the box/packaging, brochure, bottle, and reviewed the

      websites identified by the Defendant on its packaging, bottle and brochure.

91.   Plaintiff Vitello did not experience any improvement in her memory, concentration or

      cognition at any time while taking the Cognium for thirty (30) days.

92.   Plaintiff Vitello would not have purchased the Cognium if Defendant had not made the

      representations concerning its product as set forth above and reincorporated herein and

      has been damaged in an amount to be determined at trial, including an award of punitive

      damages due to Defendant’s conduct as described above and below herein.



                                              26
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 27 of 47 PageID #: 1568




93.    Plaintiff Vitello has suffered an ascertainable loss, as the value of the Cognium as

       purchased was less than the value of the Cognium as it was represented above.

94.    The Defendant’s conduct as described above and incorporated herein was outrageous due

       to Defendant’s evil motive or reckless indifference to the rights of the consumers who

       purchased Cognium, entitling Plaintiff Vitello and putative class members to an award of

       punitive damages under Mo. Rev. Stat §407.025 and §510.265.

95.    Plaintiff Vitello and the putative class members are entitled to an award of punitive

       damages in the amount that is five (5) times their actual damages or $500,000 per

       violation, whichever is greater under Mo. Rev. Stat. §510.265.

96.    Plaintiff Vitello would not have purchased the Cognium and sustained the loss had the

       Defendant disclosed in its box/packaging, bottle, and brochure that two (2) of the nine (9)

       clinical studies had been retracted for data manipulation and fraud/fabrication.

97.    Plaintiff Vitello would not have purchased the Cognium and sustained the loss had the

       Defendant disclosed that the remaining unretracted studies directly cited to or referenced

       the retracted studies as support for the clinical results allegedly achieved or obtained.

98.    Plaintiff Vitello would not have purchased the Cognium and sustained the loss had the

       Defendant disclosed in its box/packaging, bottle, and brochure that its alleged results

       were supported by fewer than nine (9) clinical studies.

99.    Plaintiff Vitello would not have purchased the Cognium and sustained the loss had the

       Defendant disclosed that the authors, or researchers involved in the retracted studies were

       also involved in the remaining studies.

100.   Plaintiff Vitello would not have purchased the Cognium and sustained the loss had the

       Defendant disclosed in its box/packaging, bottle, and brochure that its claim of “Proven




                                                 27
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 28 of 47 PageID #: 1569




       Results”, “Clinically Proven” and “90 Percent Improvement” were based on two (2)

       retracted studies.

        II.     Violations of the MMPA-Unfair Practices- Product packaging/box.

101.   Defendant violated § 407.020 of the MMPA by representing and/or advertising that

       Cognium “has been clinically proven effective in nine human studies”, as stated on the

       back of its product packaging/box when Defendant knew, or upon reasonable inquiry

       would have known, that two (2) of the Nine studies in question were retracted, making

       such representation an unlawful or unfair practice.

102.   Defendant violated § 407.020 of the MMPA when it either concealed, omitted, or

       suppressed from its labeling and advertising materials the fact that one of the “nine

       clinical studies” was retracted for fabrication/falsification, when Defendant knew, or

       upon reasonable inquiry would have known of such retraction, making such

       representation an unlawful or unfair practice (EXHIBITS 9, 11, 12).

103.   Defendant violated § 407.020 of the MMPA when it either concealed, omitted, or

       suppressed the fact that one of the “nine clinical studies” was retracted for including data

       that was previously published in another study “by mistake”, when Defendant knew, or

       upon reasonable inquiry would have known of such retraction, making such

       representation an unlawful or unfair practice (EXHIBITS 9, 10).

104.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

       front of Cognium packaging/box that it is “Clinically Proven to Improve Memory and

       Concentration” when in fact at least two (2) clinical studies were retracted for data

       manipulation and fabrication/falsification, when Defendant knew, or upon reasonable

       inquiry would have known of such retraction, making such representation an unlawful or




                                                28
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 29 of 47 PageID #: 1570




       unfair practice (EXHIBITS 10, 11, 12)

105.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

       side of the Cognium packaging/box that the product has “Proven Results” when two of

       the clinical studies were retracted for data manipulation and fraud/fabrication, when

       Defendant knew, or upon reasonable inquiry would have known of such retraction,

       making such representation an unlawful or unfair practice (EXHIBITS 10, 11, 12).

106.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

       side of the Cognium packaging/box that ingesting Cognium for 21 days shows “90%

       Improvement” in memory and performance when at least two (2) clinical studies were

       retracted for data manipulation and fabrication/falsification when Defendant knew, or

       upon reasonable inquiry would have known of such retraction, making such

       representation an unlawful or unfair practice (EXHIBITS 10, 11, 12).

107.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

       side of the Cognium packaging/box that ingesting Cognium “After 21 Days statistically

       significant results” when at least two (2) clinical studies were retracted for data

       manipulation and fabrication/falsification, when Defendant knew, or upon reasonable

       inquiry would have known of such retraction, making such representation an unlawful or

       unfair practice (EXHIBITS 10, 11, 12).

108.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

       side of the Cognium packaging/box that “Memory Recall Efficiency score increased 90%

       when 100 mg of Cera-Q, the protein in Cognium, was taken twice per day for three

       weeks. Detailed Results can be found at: www.Cera-Q.com.” Reading further below that

       representation, is the claim “RESULTS IN 4 WEEKS” and further stating that “Nine




                                                29
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 30 of 47 PageID #: 1571




       clinical studies in adults, seniors and children showed statistically significant

       improvements in memory and cognition in 4 weeks or less when taken as directed.” -

       when at least two (2) clinical studies were retracted for data manipulation and

       fabrication/falsification, when Defendant knew, or upon reasonable inquiry would have

       known of such retraction, making such representation an unlawful or unfair practice

       (EXHIBITS 10, 11, 12).

109.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

       back of the Natrol Cognium packaging/box that Cognium is “powered” by CERA-Q

       Powder, which is “a natural protein from silkwork cocoons. Its unique structure allows it

       to work with receptors in your brain to support brain health and cognition. It has been

       clinically proven effective in nine human studies”, when at least two (2) clinical studies

       were retracted for data manipulation and fabrication/falsification, when Defendant knew,

       or upon reasonable inquiry would have known of such retraction, making such

       representation an unlawful or unfair practice (EXHIBITS 10, 11, 12).

       II.     Violations of the MMPA-Unfair Practices- Product Container/Bottle.

110.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

       front of the product container/bottle “BRAIN HEALTH” , “NATROL COGNIUM”

       “FOR A SHARPER MIND” and “Clinically Proven to Improve Memory and

       Concentration”, when at least two (2) clinical studies were retracted for data

       manipulation and fabrication/falsification, when Defendant knew, or upon reasonable

       inquiry would have known of such retraction, making such representation an unlawful or

       unfair practice (EXHIBITS 10, 11, 12).

111.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the




                                                 30
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 31 of 47 PageID #: 1572




         side of the product container/bottle “Clinically Proven to Improve Memory and

         Concentration” and further states “Cognium energizes and protects your brain to keep

         your mind sharp and your memory strong. Cognium is powered by Cera-Q, a natural

         protein found in silkworm cocoons. Cera-Q has been proven effective in nine clinical

         studies on adults and children” when at least two (2) clinical studies were retracted for

         data manipulation and fabrication/falsification, when Defendant knew, or upon

         reasonable inquiry would have known of such retraction, making such representation an

         unlawful or unfair practice (EXHIBITS 10, 11, 12).

       III.    Violations of the MMPA- Unfair Practices-Brochure for Natrol Cognium.

112.     Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

         Brochure included inside the product packaging/box that Cognium is “Backed by a

         natural ingredient that has nine clinical studies showing statistically significant

         improvements in memory and cognition, cognium is the wise choice in brain health

         supplements.” when at least two (2) clinical studies were retracted for data manipulation

         and fabrication/falsification, when Defendant knew, or upon reasonable inquiry would

         have known of such retraction, making such representation an unlawful or unfair practice

         (EXHIBITS 2, 10, 11, 12).

113.     Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

         Brochure included inside the product packaging/box that Cognium is “The natural silk

         protein that powers Natrol Cognium has been extensively studied and proven effective.

         Nine human clinical studies showed statistically significant improvements in memory,

         concentration and other cognitive functions in both males and females ranging from

         children to seniors.” when at least two (2) clinical studies were retracted for data




                                                   31
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 32 of 47 PageID #: 1573




       manipulation and fabrication/falsification, when Defendant knew, or upon reasonable

       inquiry would have known of such retraction, making such representation an unlawful or

       unfair practice (EXHIBITS 3, 10, 11, 12).

114.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

       Brochure included inside the product packaging/box that Cognium “The majority of

       studies were randomized, double-blind, placebo-controlled studies and meet the highest

       level of evidence for claims support as stated by both the FDA and FTC. The studies

       were published in 11 peer-reviewed reports. A list of studies can be found on www.cera-

       q.com.” when the studies on the webpage of www.cera-q.com are not 11, but only 8

       where one of the studies is repeated twice making the total only 7, and where one of the

       listed clinical studies was retracted for fabrication/falsification and another study was the

       basis for data manipulation, while the remaining two studies associated with the retracted

       study were part of a “combined report” that was retracted, when Defendant knew, or

       upon reasonable inquiry would have known of such retraction, making such

       representation an unlawful or unfair practice (EXHIBITS 3, 21, 11, 12, 10).

115.   Defendant violated § 407.020 of the MMPA by representing and/or advertising on the

       Brochure included inside the product packaging/box of Cognium asking and answering

       the question: -“Is there scientific proof that Cognium Works?” Defendant answers:

       “Nine human clinical studies on Cera-Q showed statistically significant improvements in

       memory and cognition in adults and children. The results can be found on www.cera-

       q.com.” -when the studies on the webpage of www.cera-q.com are not 9, but only 8;

       where one of the studies is repeated twice making the total only 7, and where one of the

       listed clinical studies was retracted for fabrication/falsification and another study was the




                                                32
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 33 of 47 PageID #: 1574




       basis for data manipulation, while the remaining two studies associated with the retracted

       study were part of a “combined report” that was retracted when Defendant knew, or upon

       reasonable inquiry would have known of such retraction, making such representation an

       unlawful or unfair practice (EXHIBITS 3, 21, 11, 12, 10).

          IV.     Violations of the MMPA- Unfair Practices- Defendant’s website
                                  www.CogniumMind.com.

116.   Defendant violated § 407.020 of the MMPA when it either concealed, omitted, or

       suppressed the fact that it had changed its website www.CogniumMind.com sometime

       after the release of the product from referencing “nine clinical studies” instead using the

       phrase “clinical studies” when discussing its product when Defendant knew, or upon

       reasonable inquiry would have known of such changes to its website, making such

       representation an unlawful or unfair practice (EXHIBITS 4, 5, 6, 7).

117.   Defendant violated § 407.020 of the MMPA when it either concealed, omitted, or

       suppressed the fact that it had changed its website www.CogniumMind.com sometime

       after the release of the product from identifying nine (9) Cognium Clinical Studies to

       eight (8) studies, omitting the two retracted studies when Defendant knew, or upon

       reasonable inquiry would have known of such changes to its website, making such

       representation an unlawful or unfair practice (EXHIBITS 9 & 14)

118.   Defendant violated § 407.020 of the MMPA when it either concealed, omitted, or

       suppressed the fact that it had changed its website www.CogniumMind.com sometime

       after the release of the product from referencing nine (9) Cognium Clinical Studies to five

       (5) studies, when Defendant knew, or upon reasonable inquiry would have known of such

       changes to its website, making such representation an unlawful or unfair practice

       (EXHIBITS 9 & 18).



                                                33
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 34 of 47 PageID #: 1575




119.   Defendant violated § 407.020 of the MMPA when it either concealed, omitted, or

       suppressed the fact that it had changed its website www.CogniumMind.com sometime

       after the release of the product from referencing nine (9) Cognium Clinical Studies to

       four (4) studies, when Defendant knew, or upon reasonable inquiry would have known of

       such changes to its website, making such representation an unlawful or unfair practice

       (EXHIBITS 9 & 19).

120.   Defendant violated § 407.020 of the MMPA when it either concealed, omitted or

       suppressed the fact that the researchers involved in the retracted studies were also

       involved in the remaining studies that were not retracted, making the studies questionable

       as to the validity and reliability of the results obtained, when Defendant knew, or upon

       reasonable inquiry would have known of the involvement of such researchers, making

       such representation an unlawful or unfair practice (EXHIBITS 9, 10, 11, 12).

121.   Defendant violated § 407.020 of the MMPA when it either concealed, omitted or

       suppressed the fact that the researchers involved in the clinical studies made citation to,

       or referenced the retracted studies as supportive of the results allegedly obtained in the

       remaining studies making the studies which were not retracted questionable as to the

       validity, reliability and statistical significance of the results obtained, when Defendant

       knew, or upon reasonable inquiry would have known of such citations to the retracted

       studies, making such representation an unlawful or unfair practice.

        VI. Violations of the MMPA-Unfair Practices- Defendant’s Website link to
                                    - www.cera-q.com.

122.   Defendant violated § 407.020 of the MMPA by engaging in a deceptive practice when it

       identifies on the side of its box/packaging, that “detailed results can be found at

       www.Cera-Q.com” and such website identifies the study #2 on that webpage as



                                                34
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 35 of 47 PageID #: 1576




       supportive of Defendant’s representations that Natrol Cognium is “Clinically Proven”

       when Defendant knew, or upon reasonable inquiry would have known that the clinical

       study in question was retracted for fabrication/fraud, making such representation an

       unlawful or unfair practice (EXHIBITS 11 & 12).

123.   Defendant violated § 407.020 of the MMPA by engaging in a deceptive practice when it

       identifies on the brochure contained within the box/packaging, that “detailed results can

       be found at www.Cera-Q.com” and such brochure identifies: “The majority of studies

       were randomized, double-blind, placebo-controlled studies and meet the highest level of

       evidence for claims support as stated by both the FDA and FTC. The studies were

       published in 11 peer-reviewed reports. A list of studies can be found on www.cera-

       q.com.” when Defendant knew, or upon reasonable inquiry would have known that

       clinical study #2 listed on the website was retracted for fabrication/fraud, and that the

       website did not identify 11 peer reviewed reports, and that one study was repeated twice,

       and two of the studies were part of a “combined report” that included a retracted study,

       making such representation an unlawful or unfair practice (EXHIBITS 3, 10, 11, 12, 21).

124.   Defendant violated § 407.020 of the MMPA by engaging in a deceptive practice when it

       links consumers to the website www.cera-q.com :

              CERA-Q IS BACKED BY 9 HUMAN CLINICAL TRIALS
              DEMONSTRATING SIGNIFICANT COGNITIVE
              IMPROVEMENTS ACROSS A WIDE RANGE OF AGES IN
              JUST 3 TO 4 WEEKS. CLICK TO LEARN MORE ABOUT
              THESE CLINICALLY DEMONSTRATED RESULTS.

       -when Defendant knew, or upon reasonable inquiry would have known that only eight (8)

       clinical studies were identified, and that clinical study #2 listed on the website was

       retracted for fabrication/fraud, and two of the studies were part of a “combined report”




                                                35
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 36 of 47 PageID #: 1577




       that included a retracted study, making such representation an unlawful or unfair practice

       (EXHIBIT 20, 21, 10, 11, 12).

125.   Defendant violated § 407.020 of the MMPA by engaging in a deceptive practice when it

       links consumers to the website www.cera-q.com on the web page titled “Clinical

       Studies”, which again touts the existence of clinical data:

              Comprising bioactive peptides with a unique amino acid profile,
              Cera-Q is backed by 9 published human clinical trials and in vitro
              data, all of which demonstrate Cera-Q’s support of memory,
              learning, and general cognitive function across a wide range of
              ages, from children to the elderly. These studies show significant
              results in 3-4 week trials, demonstrating that Cera-Q is a powerful
              natural solution to help improve brain health at every age.

       -when Defendant knew, or upon reasonable inquiry would have known

       that only eight (8) clinical studies were identified, and that clinical study

       #2 listed on the website was retracted for fabrication/fraud, and two of the

       studies were part of a “combined report” that included a retracted study,

       and that one study was repeated twice, making such representation an

       unlawful or unfair practice (EXHIBIT 21, 10, 11, 12).

126.   Defendant violated § 407.020 of the MMPA by engaging in a deceptive practice when it

       links consumers to the website www.cera-q.com on the web page titled “FAQS” and the

       question appears “Is Cera-Q Beneficial for All Ages?” with the answer:

              The published research on Cera-Q demonstrates safety and
              efficacy across a full range of ages in normal, healthy people
              representative of the general population. Children, high school and
              college students, adults from 13-70 years old, and seniors over 70
              years old were studied in nine separate studies. They were given
              standardized and scientifically accepted tests to measure benefits
              and changes for different kinds of shorty-term memory, learning
              skills, and complex tasks, measures typically used in IQ tests.
              Significant improvements were demonstrated at both intake levels
              (200 and 400 mg daily in two divided doses) in just three to four



                                                 36
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 37 of 47 PageID #: 1578




                 weeks- a short time for seeing results.

       -when Defendant knew, or upon reasonable inquiry would have known that only eight (8)

       clinical studies were identified, and that clinical study #2 listed on the website was

       retracted for fabrication/fraud, and two of the studies were part of a “combined report”

       that included a retracted study, and that one study was repeated twice, making such

       representation an unlawful or unfair practice (EXHIBIT 22, 21, 10, 11, 12)( Emphasis

       added).

                       VII. Violations of the MMPA-Unfair Practices –
                     Defendant’s Press Releases concerning Natrol Cognium

127.   Defendant violated § 407.020 of the MMPA when it represented and/or advertised in its

       press release dated March 7, 2017 that “Natrol Cognium is the only brain health

       supplement with a proven nutrient backed by 9 clinical trials that show statistically

       significant improvements in memory and cognition in four weeks or less” -when in fact at

       least two (2) clinical studies were retracted for data manipulation and

       fabrication/falsification, when Defendant knew, or upon reasonable inquiry would have

       known of such retraction, making such representation an unlawful or unfair practice

       (EXHIBIT 23, 9, 10, 11).

128.   Defendant violated § 407.020 of the MMPA when it represented and/or advertised in its

       press release dated March 7, 2017 that “We’re especially proud of the research and

       clinical studies that support that the ingredients in Cognium can improve cognitive

       health”- when in fact at least two (2) clinical studies were retracted for data manipulation

       and fabrication/falsification that did not support that the ingredients in Cognium can

       improve cognitive health, when Defendant knew, or upon reasonable inquiry would have

       known of such retraction, making such representation an unlawful or unfair practice



                                                  37
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 38 of 47 PageID #: 1579




       (EXHIBIT 23 p.3, 9, 10, 11).

129.   Defendant violated § 407.020 of the MMPA when it represented and/or advertised in its

       press release dated June 12, 2017 that the product was “Backed by nine human clinical

       trials, Natrol Cognium Improves Memory and Cognition” when in fact at least two (2)

       clinical studies were retracted for data manipulation and fabrication/falsification that did

       not support such representation, when Defendant knew, or upon reasonable inquiry

       would have known of such retraction, making such representation an unlawful or unfair

       practice (EXHIBIT 24 p.1, 9, 10, 11).

130.   Defendant violated § 407.020 of the MMPA when it represented and/or advertised in its

       press release dated June 12, 2017 that “This breakthrough product is specifically

       formulated to keep your mind sharp and your memory strong. Backed by nine human

       clinical studies, the active ingredient in Natrol Cognium has shown statistically

       significant improvements in memory and cognition in as little as four weeks.”- when in

       fact at least two (2) clinical studies were retracted for data manipulation and

       fabrication/falsification that did not support such representation, when Defendant knew,

       or upon reasonable inquiry would have known of such retraction, making such

       representation an unlawful or unfair practice (EXHIBIT 24 p.2, 9, 10, 11).

131.   Defendant violated § 407.020 of the MMPA when it represented and/or advertised in its

       press release dated June 29, 2017 that “The active ingredient in the product itself is tested

       in nine human clinical trials, and this is the key component of our messaging to ensure

       that our target feels that the product is credible and proven” - when in fact at least two (2)

       clinical studies were retracted for data manipulation and fabrication/falsification that did

       not support such representation, when Defendant knew, or upon reasonable inquiry




                                                38
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 39 of 47 PageID #: 1580




       would have known of such retraction, making such representation an unlawful or unfair

       practice (EXHIBIT 25, 9, 10, 11).

132.   Defendant violated § 407.020 of the MMPA when it represented and/or advertised in its

       press release dated June 29, 2017 that “Cognium is backed by 9 human clinical studies

       that show statistically significant improvements in memory and cognition in as little as

       four weeks. Results have been published in respected, peer-reviewed journals.” -when in

       fact at least two (2) clinical studies were retracted for data manipulation and

       fabrication/falsification that did not support such representation, when Defendant knew,

       or upon reasonable inquiry would have known of such retraction, making such

       representation an unlawful or unfair practice (EXHIBITS 25, 9, 10, 11).

133.   Defendant violated § 407.020 of the MMPA when it represented and/or advertised in its

       press release dated June 29, 2017 that “Cognium has been show to be safe and effective

       in a wide variety of age groups. While our advertising is targeted towards the senior

       population, adults of all ages will benefit. It is something that should be taken daily and it

       has a cumulative effect over time.” -when in fact at least two (2) clinical studies were

       retracted for data manipulation and fabrication/falsification that did not support such

       representation, when Defendant knew, or upon reasonable inquiry would have known of

       such retraction, making such representation an unlawful or unfair practice (EXHIBITS

       25, 9, 10, 11).

134.   Defendant violated § 407.020 of the MMPA when it represented and/or advertised in its

       press release dated June 29, 2017 that “With Cognium, as with any product we bring to

       market, we need to make sure that our benefits and claims are truthful and not

       misleading. That’s not only to comply with FTC guidelines, but also consistent with




                                                39
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 40 of 47 PageID #: 1581




       ethical and responsible business management.” -when in fact at least two (2) clinical

       studies were retracted for data manipulation and fabrication/falsification that did not

       support such representation, when Defendant knew, or upon reasonable inquiry would

       have known of such retraction, making such representation an unlawful or unfair practice

       (EXHIBITS 25, 9, 10, 11).

135.   Defendant violated § 407.020 of the MMPA when it represented and/or advertised in its

       press release dated June 29, 2017 that:

              For Cognium, we specifically selected an ingredient that had nine
              human clinical studies that showed statistically significant
              improvements in memory and other cognitive functions. The
              clinicals were high quality studies, with the bulk being
              randomized, placebo-controlled, double blind studies- high quality
              studies- that used scientifically accepted measures and tests for
              cognitive performance and that were published in respected peer-
              reviewed journals. Additionally, we formulated Cognium to ensure
              we used a clinical doses and our usage instructions mirror those
              used in the clinical studies. Our claims and are product are
              consistent with what was used and what was shown in the studies.”

       -when in fact at least two (2) clinical studies were retracted for data manipulation and

       fabrication/falsification that did not support such representation, when Defendant knew,

       or upon reasonable inquiry would have known of such retraction, making such

       representation an unlawful or unfair practice (EXHIBITS 25, 9, 10, 11).

                                        COUNT 2.
                                   UNJUST ENRICHMENT

136.   Plaintiff Vitello incorporates paragraphs 1 through 135 of the Complaint as if directly

       reproduced herein.

137.   Defendant received a benefit from the sale and purchase of Cognium by Plaintiff Vitello

       as described above.

138.   Such benefit was provided to Defendant by Plaintiff at her expense.



                                                 40
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 41 of 47 PageID #: 1582




139.   Allowing Defendant to keep such benefit would be unjust, requiring Defendant to return

       such benefit to Plaintiff Vitello.

                                   CLASS ACTION ALLEGATIONS

140.   Plaintiff Vitello incorporates paragraphs 1 through 139 of the Complaint as if directly

       reproduced herein.

141.   Class Definition: Plaintiff brings this claim on behalf of the class defined as follows:

       Missouri Subclass: All persons who are citizens of Missouri and reside in Missouri on or
       after March 7, 2017 that purchased Cognium, either through an online seller or from a
       retail location in the State of Missouri.

       Nationwide Class: All persons residing in the United States except Missouri on or after
       March 7, 2017 that purchased Cognium, either through an online seller or from a retail
       location in that persons respective state.

142.   Numerosity: The putative class described above is so numerous that joinder of all

       members is impractical, as the class includes consumers across the State of Missouri who

       have purchased Defendant’s product, Cognium. Upon information and belief, Plaintiff

       Vitello alleges that there are more than one hundred (100) members of the class in the

       State of Missouri, and more than one hundred (100) members of the class in all other

       states.

143.   Commonality/Predominance: Questions of law and fact common to the putative class

       predominate over any questions affecting individual putative class members. The

       predominate common questions include, but are not limited to:

       a) Whether Defendant violated the Missouri Merchandising Practices Act when it

           advertised its product, Cognium claiming that it was supported by “Nine Human

           Clinical Trials” when in fact two (2) of those clinical trials were retracted for

           fraud/fabrication, and data manipulation.




                                                 41
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 42 of 47 PageID #: 1583




       b) Whether Defendant violated the Missouri Merchandising Practices Act when it failed

          to notify the consumers/class members that two of the original Cognium Clinical

          Studies had been retracted for fraud/fabrication and data manipulation.

       c) Whether Defendant violated the Missouri Merchandising Practices Act when it

          continued to sell its product advertising “nine human studies” and “nine clinical

          studies” when Defendant repeatedly altered its website reducing the number of

          Cognium Clinical Studies from 9, to 8, then 5 and then to 4 studies.

       d) Whether Defendant violated the Missouri Merchandising Practices Act when it

          advertised that Cognium produced “statistically significant improvements in memory

          and cognition” when two (2) of the nine (9) Cognium Clinical Studies were retracted

          for fraud/fabrication and data manipulation and Defendant altered the number of

          studies posted on its webpage from 9, to 8, to 5 to 4.

       e) Whether Defendant must disgorge the benefits received from Plaintiff Vitello and the

          putative class members from the sale of the Cognium.

       f) Whether Defendants’ violations were with evil motive or reckless indifference to the

          rights of the putative class members and give rise to an award of punitive damages.

144.   Typicality: Plaintiff Vitello’s claim for relief under the MMPA is typical of that of all

       other members of the putative class- Defendant offered its product for sale in the State of

       Missouri and other states making numerous representations concerning its cognitive

       enhancing effects that were backed by 9 Clinical Trials/Human Studies, which Plaintiff

       Vitello and other putative class members purchased.

145.   Representation of Putative Class: Plaintiff Vitello will fairly and adequately protect the

       interest of the putative class. Plaintiff has retained counsel experienced in handling class




                                                42
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 43 of 47 PageID #: 1584




       actions and other complex litigation. Neither Plaintiff nor Plaintiff’s counsel have any

       interests which might cause them not to vigorously pursue this action.

146.   A class action is an appropriate method for the fair and efficient adjudication of this

       controversy. The interest of class members in controlling the prosecution of separate

       claims is small because it is not economically feasible to bring individual actions, which

       would result in litigation brought in multiple venues across the State of Missouri and

       across the United States for claims that involve the purchase of Cognium for

       approximately $20.00.

147.   Superiority: Class action treatment is superior to the alternatives for fair and efficient

       adjudication of the controversy alleged herein. Such treatment will permit a large

       number of similarly situated persons as described above to prosecute their claims in a

       single forum simultaneously and without duplication of effort and expense that numerous

       individual actions would entail, with the resulting risk of inconsistent or varying

       adjudications with respect to individual class members that would establish incompatible

       standards of conduct.

148.   Certification under Rule 23(b)(1)(A): Individual adjudication of Plaintiff Vitello’s

       claim and that of the putative class members would prejudice Defendant by requiring this

       Court to issue a ruling that may be inconsistent with rulings of different Courts in

       different venues, creating a conflict for Defendant whereby they would be ordered to act

       or conform in a manner that is incompatible with different court orders. For example, if

       this Court should issue a judgment finding that Defendant violated the MMPA when it

       advertised or represented that Cognium is backed by “9 Clinical Trials” or has “proven

       results” and another court deny one or more putative class members relief under the




                                                43
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 44 of 47 PageID #: 1585




       MMPA, it would prejudice Defendants whereby they would not recognize or realize

       which order should be followed.

149.   Certification under Rule 23(b)(1)(B): The prosecution of separate actions by separate

       individual members of the putative class would create the risk of adjudications in respect

       to other members that would substantially impair or impede their ability to protect their

       interests, due to a finite amount of funds available by Defendant to compensate Plaintiff

       Vitello and the putative class members for what may in fact amount to multiple violations

       of the MMPA for each class member that would have a dollar value that will exceed

       Defendant’s ability to pay out to Plaintiff and the putative class members unless such

       action is maintained as a class action. A class action is necessary to protect this limited

       fund of money available to compensate Plaintiff and the putative class members.

150.   Certification under Rule 23(b) (2): Defendants have acted on grounds generally

       applicable to the class by continuing to obfuscate, omit and misrepresent to the class

       members the existence of the studies that were retracted for fraud/fabrication and data

       manipulation making final injunctive or declaratory relief necessary –preventing

       Defendants’ from disseminating any further advertising on its product packaging,

       container brochure and website any claim that the results are “clinical proven” or that

       such product is backed, or supported by “nine human clinical trials” or “clinical trials”-

       appropriate with respect to the class as a whole.

151.   Certification under Rule 23(b)(3): Questions of law and fact common to class members

       predominate over any questions affecting only individual members as described above. A

       class action is superior to other available methods for fairly and efficiently adjudicating

       this controversy as the primary legal issue is whether or not Defendant’s representation of




                                                44
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 45 of 47 PageID #: 1586




      “nine clinical trials”, “nine human studies”, and “nine clinical studies” constitutes a

      deceptive/unfair practice under the MMPA, and the predominate factual analysis or

      inquiry is whether or not Defendant’s representations in this regard were made to the

      putative class members, which will permit a large number of similarly situated persons to

      prosecute their common claims in this forum simultaneously and without duplication of

      effort and expense that numerous individual actions would entail. Matters pertinent to

      these findings include:

      a) Class Members’ Interests: The class members’ interests in individually controlling

         the prosecution or defense of separate actions is low, as a class action under the

         MMPA is best suited for the means of protecting the interests of all consumers in a

         uniform manner without subjecting such members to inconsistent or varying

         adjudications with the additional expenses associated with such litigation.

      b) Extent and Nature of any Litigation: There is no current litigation pending against

         Defendant concerning its product Cognium.

      c) Desirability of Forum: Plaintiff Vitello’s claims arise in the Eastern District of

         Missouri making this Court the appropriate forum for this litigation and Defendant

         also conducts business in St. Louis, Missouri offering Cognium for sale at retail

         locations and online, making it desirable to conduct litigation in this Court.

      d) Difficulties in Managing a Class Action: No difficulties exist for managing this as

         a class action, as three (3) law firms are involved in prosecuting this matter with

         experience in class action litigation and complex litigation.




                                               45
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 46 of 47 PageID #: 1587




          WHEREFORE, Plaintiff Christine Vitello, on behalf of herself and the putative class

       prays for the following relief:

       A. An order certifying the Class as defined above;

       B. An injunction requiring Defendants to: 1) cease advertising that Natrol Cognium is

          backed by 9 clinical studies on its box/packaging, bottle and brochure; 2) to inform

          consumers on its website www.cogniummind.com of the existence of the retracted

          studies; 3) to inform consumers on its website www.cogniummind.com that the

          studies were reduced from 9, to 8, to 5 to 4; 4) cease and desist from

          advertising/representing that Natrol Cognium is “clinically proven”; 5) cease linking

          or advertising that additional information on Natrol Cognium can be found at

          www.cera-q.com .

       C. An award of compensatory damages;

       D. An award of punitive damages;

       E. An award of reasonable attorneys’ fees and costs; and

       F. Such further and other relief the Court deems reasonable and just.

                                          JURY DEMAND

       Plaintiff demands trial by jury.



Respectfully submitted,

                                             /s/Jonathan E. Fortam
                                             Jonathan E. Fortman (40319MO)
                                             Law Office of Jonathan E. Fortman, LLC
                                             250 St. Catherine Street
                                             Florissant, MO 63031
                                             Ph# (314) 522-2312
                                             Fax: (314) 524-1519
                                             Email: jef@fortmanlaw.com



                                               46
Case: 4:18-cv-00915-SEP Doc. #: 80 Filed: 10/23/20 Page: 47 of 47 PageID #: 1588




                                    Steve A. Miller (8758CO)
                                    Steve A. Miller, PC
                                    1625 Larimer Street, No. 2905
                                    Denver, CO 80202
                                    Ph# 303-892-9933
                                    Fax: 303-892-8925
                                    Email: sampc01@gmail.com

                                    John C. Kress (53396MO)
                                    The Kress Law Firm, LLC
                                    P.O. Box 6525
                                    St. Louis, MO 63125
                                    Ph.#: (314) 631-3883
                                    Fax: (314) 332-1534
                                    Email: jckress@thekresslawfirm.com




                                      47
